DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It is noted that the “PTO -37 notice of Allowability” is missing allowed claim 1 in the previous office action mailed on 05/18/2021.  This action is to correct the oversight made in the previous office action.  
Information Disclosure Statement
3.	Applicant cited  the reference in the IDS filed on 05/13/2021 Seung Han Seon et al., "Intranansal Immunization With an Attenuated pep27 Mutant Provides Protection From Influenza Virus and Secondary Pneumococcal Infections", The Journal of Infectious Disease, 2017-11, pages 637-640.   It should have been (“----Intranasal-------infections”) The Journal of Infectious Disease, 2017, 217: 637-640.  The examiner called the attorney and informed the same and applicant agreed that the examiner to correct the error (Interview summary 05/25/2021).
	The information disclosure statement (IDS) submitted on 05/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and a signed copy of the same is attached to this office action.
Conclusion
4.	Claims 1, 3-6, 8-13 and 15 are allowed and are numbered as 1-12 respectively.
Correspondence
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Padmavathi Baskar whose telephone number is (571)272-0853.  The examiner can normally be reached on Mon-Fri 9am-5:30pm
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Respectfully,

/Padmavathi Baskar/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        Padmavathi Baskar, Ph.D. (Microbiology and Immunology)